DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the seat assembly to have a leg rest extension from the main seat frame comprising a mounting side plate; wherein the mounting plate is linked to third and fourth foot rods; wherein the third and fourth foot rods are linked to a first extension link bridging the foot rods to the first, second, and third footrest; wherein the first footrest that extends furthest away from the mounting side plate is connected to the second extension link rod.  
Michael Crum U.S. Patent 8,696,054 B2 (Crum) discloses the seat assembly to have a leg rest extension from the main seat frame comprising a mounting side plate (Element 550); wherein the mounting plate is linked to third and fourth foot rods (Element 110, 120); wherein the third and fourth foot rods are linked to a first extension link (Element 150) bridging the foot rods to the first, second, and third footrest (Element 140, 170, 190); wherein the first footrest that extends furthest away from the mounting side plate.  Crum does not discloses the first footrest (Element 190) to be connected to the second extension link rod.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636